Case 1:21-cv-03154-RA-RWL Document 21-4 Filed 06/30/21 Page 1 of 3




    EXHIBIT C
          Case 1:21-cv-03154-RA-RWL Document 21-4 Filed 06/30/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x      1:21-cv-03154-RA
GRAN SABANA CORPORATION N.V.,                                            :
                                                                         :
                                   Plaintiff,                            :
         -against-                                                       :   DECLARATION OF
                                                                         :   WALTER MACK, ESQ.
MITCHELL H. KOSSOFF,                                                     :
                                                                         :
                                   Defendant.                            :
------------------------------------------------------------------------ x

           WALTER MACK, ESQ., an attorney duly admitted to practice law in the State of New

 York, declares the following to be true, under penalties of perjury pursuant to 28 U.S.C. § 1746:

           1.      I am a Partner with the criminal defense law firm of Doar Rieck Kaley & Mack

 based in New York, NY.

           2.      I respectfully submit this affirmation in support of the within motion on behalf of

 Defendant, MITCHELL H. KOSSOFF (“Attorney Kossoff”) seeking an Order staying the above-

 captioned action pending the resolution of related criminal investigations by the Manhattan District

 Attorney’s Office and the United States Attorney’s Office for the Eastern District of New York.

           3.      It is my understanding, from reviewing the complaint in the instant action, that the

 plaintiff alleges damages arising from Attorney Kossoff’s purported mishandling of certain escrow

 funds.

           4.      Attorney Kossoff has retained my firm to represent him in defense of criminal

 investigations by the Manhattan District Attorney and U.S. Attorney’s Office involving similar

 allegations regarding purported mishandling of escrow funds. Furthermore, duly appointed SDNY

 Bankruptcy Trustee Albert Togut seeks a stay so that he can proceed before the SDNY Bankruptcy

 Judge David Jones to compel Mr. Kossoff to provide documents that may or not exist and to



                                                           1
      Case 1:21-cv-03154-RA-RWL Document 21-4 Filed 06/30/21 Page 3 of 3




challenge Mr. Kossoff’s assertion of the Fifth Amendment wherever he seeks to do so and initially

to do so in a Chapter 7 Liquidation Proceeding.

       5.      The plaintiff’s allegations in this civil case are directly at issue in the related

criminal investigations. Consequently, any statements, representations or documentation Attorney

Kossoff provides in the instant matter would compromise Attorney Kossoff’s Fifth Amendment

constitutional rights in the related criminal proceedings. It is therefore imperative that a stay be

imposed on the instant matter to allow for the criminal investigations to proceed.



                                      ______________________________________
                                            WALTER MACK, ESQ.




                                                  2
